DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the Appeal Brief filed 9/20/2021.  The rejections in previous office action are vacated.  New ground of rejection is introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rombach (US 20170179964) in view of Lee et al. (US 20080252383).
As to claim 1, Rombach’s figure 4 shows a frequency drift detector comprising: a frequency-to-voltage converter, FVC (elements in figure 4 except for 402 and 112), arranged to receive a reference frequency signal from an oscillator (not shown that generates Reference signal).  Figure 4 fails to show that the oscillator is a crystal oscillator.  However, Lee et al.’s figure 1 shows a circuit uses crystal oscillator 11 to generate reference frequency signal Fref.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lee et al.’s crystal oscillator for Rombach’s oscillator for the purpose of saving space.  The modified Rombach’s figure 2 further shows that the FVC is configured to generate an FVC output voltage (124); a voltage regulator (not shown circuit that generates Voltage Reference Signal) arranged to output at least one regulated voltage; and a voltage comparator (208) coupled to an output of the FVC and an output of the voltage regulator and arranged to compare the FVC output voltage and the at least one regulated voltage and generate an error signal in response to determining that the FVC output voltage exceeds a frequency drift level indicated by the at least one regulated voltage such that the error signal corresponds to an excessive frequency drift of the crystal oscillator; and a safety sensor (410 and/or 210) coupled to an output of the voltage comparator, wherein the safety sensor is configured to receive the error signal and raise a flag (output of 410 and/or 210) of in response to the FVC output voltage exceeding the acceptable frequency drift level indicated by the at least one regulated voltage. 
As to claim 2, the modified Rombach’s figure 4 shows that the FVC comprises a phase locked loop, PLL, arranged to receive the reference frequency signal; wherein the PLL comprises a phase detector (102) detecting a phase of the reference frequency signal and output a control signal; a loop filter (110) configured to filter the control signal; a voltage controlled oscillator, VCO (106), configured to generate an output radio frequency signal (selecting the frequency of the reference clock signal to be a radio frequency signal is seen as an obvious design preference to achieve desire output radio frequency) in response to the filtered control signal; and a feedback loop (108) connecting an output of the VCO output to the phase detector; and a low pass filter (402) arranged to filter the filtered control signal and generate the FVC output voltage. 
As to claim 3, Lee et al.’s figure 1 further shows a temperature compensation circuit 18 coupled to VCO circuit.  Therefore, it would have been obvious to one having ordinary skill in the art to further add a temperature compensation circuit coupled to Rombach’s VCO for the purpose of providing more stable output signal.  Thus, the modified Rombach’s figure shows that the PLL is operably coupled to a temperature compensation circuit, such that the temperature compensation circuit is coupled to the VCO, and the temperature compensation circuit is arranged to apply a temperature compensation signal to the VCO such that, in response thereto, a VCO tuning voltage is constant over temperature. 
As to claim 5, Rombach’s figure 4 shows that the phase detector circuit is an exclusive OR logic gate or a phase-frequency detector plus charge pump circuit (PFD and CP).
As to claim 7, Rombach’s figure 4 shows that the frequency drift detector is calibrated (it is inherent that the voltage reference signal is preselected or calibrated) during a test mode of operation (at the preselected time) whereby an external calibrated reference source provides the reference frequency signal. Furthermore, calibrating reference voltage is well known in the art.  It would have been obvious to one having ordinary skill in the art to calibrate the Voltage Reference Signal for the purpose of providing a precise reference voltage.
As to claim 8, the modified Rombach’s figure 4 shows that the regulated voltage that is supplied to the voltage comparator that corresponds to a frequency drift limit is trimmed during a test mode of operation to compensate for any process variations in the voltage comparator (see the rejection of claim 7).
As to claim 9, the modified Rombach’s figure 2 shows that the FVC is trimmed during a test mode of operation to compensate for any temperature variation using an input from an external source (i.e. Lee’s 21 or circuit that provides T) that is configured to emulate a resonator variation. 
As to claim 10, the modified Rombach’s figure 2 shows that a voltage controlled oscillator, VCO, of the FVC is temperature compensated, so that a tuning voltage of the VCO is constant over temperature.
As to claim 11, the modified Rombach’s figure 2 and 6 or Lee’s figure 2 shows that the VCO comprises a resonant circuit that includes at least two components from a group of: one or more resistor(s), one or more capacitor(s), one or more inductor(s), and the temperature compensation is performed by adjusting at least one of the components of the resonant circuit so that a tuning voltage of the VCO is the same from sample to sample.
As to claim 12, communication device having PLL circuit is well known in the art. It would have been obvious to one having ordinary skill in the art to use the modified Rombach’s PLL in a communication circuit for the purpose of providing more precise clock signal in the communication circuit.
Claims 13-17 and 19-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claims 4, 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rombach (US 20170179964) in view of Lee et al. (US 20080252383) and Edwards et al. (US 20140247095).
As to claim 4, Rombach’s figure 4 shows fails to show a temperature compensation circuit.  However, Edwards et al.’s figure 2 shows a similar phase lock loop circuit (210, 220, 230) having temperature compensation circuit (240-270) coupled to frequency divider 230 of the phase lock loop.  Therefore, it would have been obvious to one having ordinary skill in the art to add Edwards et al.’s temperature compensation circuit coupled to control Rambach’s frequency divider 108 for the purpose of providing more precise output signal.  Therefore, the modified Rombach’s figure 2 shows that the PLL is operably coupled to a temperature compensation circuit (i.e. Edwards et al.’s 240-270), such that the temperature compensation circuit is coupled to a programmable divider in the feedback path of the PLL, and the temperature compensation circuit is arranged to apply a temperature compensation signal to the programmable divider such that, in response thereto, a VCO tuning voltage is constant over temperature.
As to claim 9, the modified Rombach’s figure 4 shows that the FVC is trimmed during a test mode of operation to compensate for any temperature variation using an input from an external source that is configured to emulate a resonator variation. 
Claims 18-20 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Rombach’s 410 and/or 210 (safety sensor) generates its output signal based on the output of comparator circuit 208.  Therefore, the safety sensor is configure to receive the error signal (output of 208) and raise a flag (any output logic level) in response to the FVC output voltage exceeding the acceptable frequency drift level indicated by the at least one regulated voltage (Voltage reference signal).
Rombach’s figure shows that the operating window range of the comparator is set by the selected Voltage Reference Signal. Therefore, Rombach’s figure shows the step of determining a normal operating window range of the comparator as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842